     Case 4:19-cv-00563-A Document 18 Filed 04/29/20   Page 1 of 5 PageID 1764


               IN THE UNITED STATES DISTRICT C URT
                                                        ! p
                FOR THE NORTHERN DISTRICT OF TE AS      f\, ' ' Q
                                                                ', ' .• ' ' '
                                                                      P.    ')          I.




                        FORT WORTH DIVISION
                                                 CLERK, U.S.Di'ST1Uc"f·COURT
ADRIAN DEVONE PHILLIPS,          §
                                 §
                                                   By ____~~-------
                                                                           !),·"''1 I
                     Petitioner,        §
                                        §
v.                                      §        No. 4:19-CV-563-A
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                    Respondent.         §

                              MEMORANDUM OPINION
                                      and
                                    ORDER

        This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.     §   2254 filed by petitioner, Adrian Devone Phillips, a

state prisoner incarcerated in the Correctional Institutions

Division of the Texas Department of Criminal Justice against

Lorie Davis, director of that division, respondent. After having

considered the pleadings, state court records, and relief sought

by petitioner, the court has concluded that the petition should

be dismissed as time-barred.

                     I.   Factual and Procedural History

        On July 22, 2016, a jury in Tarrant County, Texas, Case No.

1416255D, found petitioner guilty of burglary of a habitation

with a deadly weapon and the trial court assessed his punishment

at 35 years' confinement.          (Clerk's R. 174, doc.    9-11.)   27, 37.)

Petitioner appealed his conviction, but the appellate court

affirmed the trial court's judgment and, although he was granted
  Case 4:19-cv-00563-A Document 18 Filed 04/29/20       Page 2 of 5 PageID 1765


an extended time up to and including November 27, 2017, to file a

petition for discretionary review (PDR)          in the Texas Court of

Criminal Appeals, he did not do so.           (Resp't's Preliminary Answer,

Ex. A, doc. 10-1; Mem. Op. 11, doc. 9-3.) On August 20, 2018,

petitioner filed a state habeas-corpus application challenging

his conviction, which was denied by the Texas Court of Criminal

Appeals on March 6, 2019, without written order on the findings
                      1
of the trial court.       (SHR 2 29 & Action Taken, docs.        9-20 & 9-18,

respectively.) This federal habeas petition challenging his state

conviction was filed on July 13, 2019, wherein he raises six
                      3
grounds for relief.       (Pet. 4-8, 15, doc. 1.) Respondent asserts

that the petition is untimely under the federal statute of

limitations and should be dismissed.           (Resp't's Preliminary Answer

4-8, doc. 10. )

                       II.   Statute of Limitations

      Title 28, United States Code,       §   2244(d)    imposes a one-year

statute of limitations on federal petitions for writ of habeas



      1
       Typically, a prose prisoner's state habeas application is deemed filed
when placed in the prison mailing system. Richards v. Thaler, 710 F.3d 573,
578-79 (5th Cir. 2013). Petitioner's state application does not however
provide that information; thus, the application is deemed filed on the date it
was signed by petitioner.
      2
      "SHR" refers to the record of petitioner's state habeas proceeding in
WR-89,544-01.
      3
       Likewise, a prose prisoner's federal habeas petition is typically
deemed filed when placed in the prison mailing system. See Spotville v. Cain,
149 F.3d 374, 377 (5th Cir. 1998). Petitioner's petition does not however
provide that information; thus, the petition is deemed filed on the date it
was signed by petitioner.

                                      2
                              --------------···-




     Case 4:19-cv-00563-A Document 18 Filed 04/29/20   Page 3 of 5 PageID 1766


corpus filed by state prisoners. Section 2244(d) provides:

              (1) A 1-year period of limitations shall apply to
        an application for a writ of habeas corpus by a person
        in custody pursuant to the judgment of a State court.
        The limitations period shall run from the latest of-

                     (A) the date on which the judgment became
               final by the conclusion of direct review or the
               expiration of the time for seeking such review;

                     (B) the date on which the impediment to
               filing an application created by State action in
               violation of the Constitution or laws of the
               United States is removed, if the applicant was
               prevented from filing by such State action;

                     (C)  the date on which the constitutional
               right asserted was initially recognized by the
               Supreme Court, if that right has been newly
               recognized by the Supreme Court and made
               retroactively applicable to cases on collateral
               review; or

                     (D)  the date on which the factual predicate
               of the claim or claims presented could have been
               discovered through the exercise of due diligence.

             (2)  The time during which a properly filed
        application for State post-conviction or other
        collateral review with respect to the pertinent
        judgment or claim is pending shall not be counted
        toward any period of limitations under this subsection.

28    u.s.c.   §   2244(d) (1)-(2).

        Under subsection (A), applicable to this case, the

limitations period began to run on the date on which the judgment

of conviction became final by the expiration of the time for

seeking direct review. An extension of time to file a PDR extends

the time for seeking further direct review and delays the

finality of the judgment under subsection (A) until the


                                        3
 Case 4:19-cv-00563-A Document 18 Filed 04/29/20   Page 4 of 5 PageID 1767


expiration of the deadline for filing the PDR. See Brown v.

Thaler, 455 Fed. App'x 401, 2011 WL 6156883, at *1 (5th Cir. Dec.

12, 2011). Thus, petitioner's conviction became final upon

expiration of the time that he had for filing a PDR in the Texas

Court of Criminal Appeals on November 27, 2017. Accordingly,

limitations commenced the next day and expired one year later on

November 27, 2018. Consequently, petitioner's petition filed on

July 13, 2019, is untimely absent any tolling.

     Tolling of the limitations period may be appropriate under

the statutory-tolling provision in§ 2244(d) (2) and/or as a

matter of equity. Petitioner's state habeas application, pending

from August 20, 2018, through March 6, 2019, operated to toll the

limitations period under the statutory-tolling provision for 199

days, making his petition due on or before June 14, 2019.

Therefore, Petitioner's federal petition, filed on July 13, 2019,

remains untimely unless he can demonstrate that equitable tolling

is justified.

     Equitable tolling is permitted only in rare and exceptional

circumstances when an extraordinary factor beyond a petitioner's

control prevents him from filing in a timely manner or he can

make a convincing showing that he is actually innocent of the

crime for which he was convicted. McQuiggin v. Perkins, 569 U.S.

383, 386 (2013); Holland v. Florida, 560 U.S. 631,          649 (2010)

The petitioner bears the burden to establish that equitable


                                    4
  Case 4:19-cv-00563-A Document 18 Filed 04/29/20      Page 5 of 5 PageID 1768


tolling is warranted. See Holland,            560 U.S. at 649. Petitioner

makes no such showing. He provides no explanation for his delay

and the record reveals none. Nor does he allege, much less

present new reliable evidence, that he is actually innocent of

the offense for which he stands convicted.

     Accordingly, petitioner's federal petition was due on June

14, 2019. His petition, filed on July 13, 2019, is therefore

untimely.

     For the reasons discussed herein,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.           §   2254 be, and is hereby,

dismissed as time-barred. Petitioner has not made a showing that

reasonable jurists would question this court's procedural ruling.

Therefore, it is further ORDERED that a certificate of

appealability be, and is hereby, denied.

     SIGNED April        :L "1   1   2020 •




                                       5
